                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 1                                                                    EASTERN DISTRICT OF WASHINGTON

                           UNITED STATES DISTRICT COURT
 2                                                                     Jan 03, 2019
                         EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK
 3
 4
     UNITED STATES OF AMERICA,                      No. 2:18-CR-00018-WFN-1
 5
 6                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 7                        v.                        MODIFY CONDITIONS OF
 8                                                  PRETRIAL RELEASE
     DAVID EDWARD JOHNSON,
 9
10                       Defendant.
11
           Before the Court is Defendant’s Unopposed Motion for Modification of
12
     Pretrial Release Conditions, ECF No. 122. Specifically, Defendant requests
13
     permission to remove condition #28 and terminate GPS monitoring, ECF No. 33.
14
           Defendant recites in his motion that neither the United States, nor U.S.
15
     Probation oppose this request.
16
           ECF 91 not withstanding, Defendant recites that to date he has not violated
17
     his conditions of release.
18
           IT IS ORDERED, that Defendant’s Motion, ECF No. 122, is GRANTED.
19
     Pretrial Release condition #28 is removed thereby terminating GPS monitoring.
20
           All other terms and conditions of pretrial release not inconsistent herewith
21
     shall remain in full force and effect, ECF No. 33.
22
           IT IS SO ORDERED.
23
           DATED January 3, 2019.
24
25
                                  _____________________________________
26                                          JOHN T. RODGERS
27                                 UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
